DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6 and 9 are objected to because of the following informalities:  there is some uncertainty and awkwardness regarding the phrases “wherein sending an indicator to the last serving base station” in Claim 6 and “wherein sending a Retrieve Context Request to the last serving base unit” in Claim 9. It is unclear which limitation of Claim 1 is being modified by the ‘wherein’ clause. The transitional phrase “wherein” could be replace with “further comprising” or some other alternative to clarify, or applicant may chose some other means of clarifying the language.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim is missing a period at the end.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the claim is dependent on claim 11, but it seems intended to actually be dependent upon claim 12 base on its position in the claims. For the sake of this action, claim 19 is interpreted to .  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the comma after “comprising” in line 1 should be replaced with a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 12, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180092157 A1), hereafter C1, in view of Venkatchalam (US 20110096737 A1), hereafter V1.
Regarding Claim 1, C1 discloses the below limitation:	receiving a resume request from a remote unit in an inactive state (C1 Fig 6 step S605 RRC Connection Resume Request (including inactive identity, small data indication, BSR); Par 8 transmitting a connection resume request while being in the inactive state);	in response to receiving a response from the last serving base unit, sending a configuration message to the remote unit to maintain the remote unit in the inactive state (Fig 6 step S606 RRC Connection Resume (including new RRC L1/L2 configuration); Par 9 transmitting an inactive state command in response to configuring the connected state).
not disclose the below limitation:	sending a message to a last serving base unit;
V1 does disclose the below limitation:	sending a message to a last serving base unit (V1 Par 30 addressing information includes … a base station identifier (BSID) to identify the last-serving base station (e.g. BS 40) for the MS 15);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine RRC Resume functionality of C1 with the ability to identify and communicate with the last serving base station as disclosed in V1. RRC Resume is functionality directed to a device in an idle or inactive state attempting to wake up and communicate with the network. Being able to communicate with the last serving base station allows the device that has been idle to attempt to communicate based on historical network information. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, C1 and V1 disclose the limitations of Claim 1.
C1 further discloses the below limitation:	wherein the message includes a resume ID or a UE ID (C1 Par 47 UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration or UE status information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine the aforementioned methods with sending a message to the last serving base station that includes C1. If the UE has been idle, the base station may need UE ID to find necessary information on the UE to help establish communication. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, C1 and V1 disclose the limitations of Claim 1.
C1 does not disclose the below limitation:	wherein the last serving base unit continues storing a UE context of the remote unit.
V1 does disclose the below limitation:	wherein the last serving base unit continues storing a UE context of the remote unit (V1 Par 35 context(s) retain timer T1 defines a time period in which the last-serving base station maintains or locally stores one or more contexts associated with the MS 15 in coverage lost).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine the aforementioned methods with storing a context for the UE at the last serving base station, as disclosed in V1. Storing context for UEs that are potentially going to enter an RRC inactive state aids in reestablishing communication in the future. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, C1 discloses the below limitation:	a transceiver (C1 Fig 25 backhaul transceiver 2534) that:	receives a resume request from a remote unit in an inactive state (Fig 6 step S605 RRC Connection Resume Request (including inactive identity, small data indication, BSR); Par 8 transmitting a connection resume request while being in the inactive state) and	in response to receiving a response from the last serving base unit, sends a configuration message to the remote unit to maintain the remote unit in the inactive state (Fig 6 step S606 RRC Connection Resume (including new RRC L1/L2 configuration); Par 9 transmitting an inactive state command in response to configuring the connected state).
C1 does not disclose the below limitation:	sends a message to a last serving base unit;
V1 does disclose the below limitation:	sends a message to a last serving base unit (V1 Par 30 addressing information includes … a base station identifier (BSID) to identify the last-serving base station (e.g. BS 40) for the MS 15);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine RRC Resume functionality of C1 with the ability to identify and communicate with the last serving base station as disclosed in V1. RRC Resume is functionality directed to a device in an idle or inactive state attempting to wake up and communicate with the network. Being able to communicate with the last serving base station allows the device that has been idle to attempt to communicate based on historical network information. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, C1 and V1 disclose the limitations of Claim 12.
(C1 Par 47 UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration or UE status information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine the aforementioned base unit with sending a message to the last serving base station that includes information identifying the UE, as disclosed in C1. If the UE has been idle, the base station may need UE ID to find necessary information on the UE to help establish communication. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, C1 discloses the below limitation:	a transceiver (C1 Fig 24 transmitter and receiver 2422) that:	sends a resume request to a base unit (Fig 6 step S605 RRC Connection Resume Request (including inactive identity, small data indication, BSR); Par 8 transmitting a connection resume request while being in the inactive state); and	receives a configuration message from the base unit to maintain the remote unit in the inactive state (Fig 6 step S606 RRC Connection Resume (including new RRC L1/L2 configuration);),	sends the configuration message in response to receiving a response from the last serving base unit (Par 9 transmitting an inactive state command in response to configuring the connected state).
not disclose the below limitation:	wherein the base unit sends a message to a last serving base unit;
V1 does disclose the below limitation:	wherein the base unit sends a message to a last serving base unit (V1 Par 30 addressing information includes … a base station identifier (BSID) to identify the last-serving base station (e.g. BS 40) for the MS 15);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and V1, to combine RRC Resume functionality of C1 with the ability to identify and communicate with the last serving base station as disclosed in V1. RRC Resume is functionality directed to a device in an idle or inactive state attempting to wake up and communicate with the network. Being able to communicate with the last serving base station allows the device that has been idle to attempt to communicate based on historical network information. Therefore, it would have been obvious to combine C1 and V1 to obtain the invention, as specified in the instant claim.
Claims 2-3, 6-7, 13-14, 16-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of V1 and further in view of Tseng (US 20180220486 A1), hereafter T1.
Regarding Claim 2, C1 and V1 disclose the limitations of Claim 1.
C1 and V1 do not disclose the below limitation:	wherein the resume request includes a cause of the resume request.
(T1 Par 70 RRC resume request includes an RRC resume request cause).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned methods with the inclusion of a cause when executing an RRC Resume Request, as disclosed in T1. Including a cause of the RRC request allows the BS to predict what type of communication the UE will need and react accordingly. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, C1, V1 and T1 disclose the limitations of Claim 2.
C1 and V1 do not disclose the below limitation:	wherein the cause is periodic RAN notification area update.
T1 does disclose the below limitation:	wherein the cause is periodic RAN notification area update (T1 Par 70 RRC resume request cause may be a UL packet transmission, a DL packet reception, a UL small packet transmission, an RNA update, or a CN-based tracking area update).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned methods with notifying the BS that the RRC Resume Request is occurring because of a RAN notification area update, as disclosed in T1. Informing the BS that the UE is attempting to communicate because of a RNA update allows the BS C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, C1 and V1 disclose the limitations of Claim 1.
C1 and V1 do not disclose the below limitation:	wherein sending an indicator to the last serving base unit, and	in response to receiving an acknowledge response from the last serving base unit, sending the configuration message to the remote unit.
T1 does disclose the below limitation:	wherein sending an indicator to the last serving base unit (T1 Par 34 RRC resume ID includes a source cell ID (or truncated source cell ID)), and	in response to receiving an acknowledge response from the last serving base unit, sending the configuration message to the remote unit (Par 41 RRC resume response further includes data packet acknowledgement (ACK) … when the small uplink packet is transmitted with the RRC resume procedure, the second base station may transmit an ACK to the UE after the small uplink packet is received successfully).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned methods with sending an indicator to the last serving BS and then sending a configuration message based on receiving acknowledgment as disclosed in T1. Receiving an indicator, such as a resume ID, allows the last serving BS to identify the requesting UE. That in turn allows the BS to acknowledge that the UE’s information C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, C1, V1 and T1 disclose the limitations of Claim 6.
C1 and V1 do not disclose the below limitation:	wherein a resume ID or a UE ID is included in the indicator.
T1 does disclose the below limitation:	wherein a resume ID or a UE ID is included in the indicator (T1 Par 31 UE may request to resume the suspended RRC connection by sending RRC connection resume request with the given resume identity to a target base station, which may be the original serving base station).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned methods with sending a resume ID or a UE ID to the BS when performing RRC Resume Request as disclosed in T1. Sending a resume ID helps the BS keep track of which device is performing RRC Resume Request and also allows the BS to update locally stored information. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, C1 and V1 disclose the limitations of Claim 12.
C1 and V1 do not disclose the below limitation:	wherein the resume request includes a cause of the resume request.
T1 does disclose the below limitation:	wherein the resume request includes a cause of the resume request (T1 Par 70 RRC resume request includes an RRC resume request cause).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned base unit with the inclusion of a cause when executing an RRC Resume Request, as disclosed in T1. Including a cause of the RRC request allows the BS to predict what type of communication the UE will need and react accordingly. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, C1, V1 and T1 disclose the limitations of Claim 13.
C1 and V1 do not disclose the below limitation:	wherein the cause is periodic RAN notification area update.
T1 does disclose the below limitation:	wherein the cause is periodic RAN notification area update (T1 Par 70 RRC resume request cause may be a UL packet transmission, a DL packet reception, a UL small packet transmission, an RNA update, or a CN-based tracking area update).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned base unit with notifying the BS that the RRC Resume Request is occurring because of a RAN notification area update, as disclosed in T1. Informing the BS that the UE is attempting to communicate because of a RNA update allows the BS to predict and prepare for the UE requesting RNA-related information. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, C1 and V1 disclose the limitations of Claim 12.
C1 and V1 do not disclose the below limitation:	wherein the transceiver: sends an indicator to the last serving base unit, and	in response to receiving an acknowledge response from the last serving base unit, sends the configuration message to the remote unit.
T1 does disclose the below limitation:	wherein the transceiver: sends an indicator to the last serving base unit (T1 Par 34 RRC resume ID includes a source cell ID (or truncated source cell ID)), and	in response to receiving an acknowledge response from the last serving base unit, sends the configuration message to the remote unit (Par 41 RRC resume response further includes data packet acknowledgement (ACK) … when the small uplink packet is transmitted with the RRC resume procedure, the second base station may transmit an ACK to the UE after the small uplink packet is received successfully).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned base unit with sending an indicator to the last serving BS and then sending a configuration message based on receiving acknowledgment as disclosed in T1. Receiving an indicator, such as a resume ID, allows the last serving BS to identify the requesting UE. That in turn allows the BS to acknowledge that the UE’s information is out of date and should be updated. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, C1, V1 and T1 disclose the limitations of Claim 16.
not disclose the below limitation:	wherein a resume ID or a UE ID is included in the indicator.
T1 does disclose the below limitation:	wherein a resume ID or a UE ID is included in the indicator (T1 Par 31 UE may request to resume the suspended RRC connection by sending RRC connection resume request with the given resume identity to a target base station, which may be the original serving base station).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned base unit with sending a resume ID or a UE ID to the BS when performing RRC Resume Request as disclosed in T1. Sending a resume ID helps the BS keep track of which device is performing RRC Resume Request and also allows the BS to update locally stored information. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, C1 and V1 disclose the limitations of Claim 22.
C1 and V1 do not disclose the below limitation:	wherein the resume request includes a cause of the resume request.
T1 does disclose the below limitation:	wherein the resume request includes a cause of the resume request (T1 Par 70 RRC resume request includes an RRC resume request cause).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned remote unit with the inclusion of a cause when executing an RRC T1. Including a cause of the RRC request allows the BS to predict what type of communication the UE will need and react accordingly. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, C1, V1 and T1 disclose the limitations of Claim 23.
C1 and V1 do not disclose the below limitation:	wherein the cause is periodic RAN notification area update.
T1 does disclose the below limitation:	wherein the cause is periodic RAN notification area update (T1 Par 70 RRC resume request cause may be a UL packet transmission, a DL packet reception, a UL small packet transmission, an RNA update, or a CN-based tracking area update).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and T1, to combine the aforementioned remote unit with notifying the BS that the RRC Resume Request is occurring because of a RAN notification area update, as disclosed in T1. Informing the BS that the UE is attempting to communicate because of a RNA update allows the BS to predict and prepare for the UE requesting RNA-related information. Therefore, it would have been obvious to combine C1, V1 and T1 to obtain the invention, as specified in the instant claim.
Claims 8-11, 18-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of V1 and further in view of Ingale (US 20200214070 A1), hereafter N1.
Regarding Claim 8, C1 and V1 disclose the limitations of Claim 1.
C1 and V1 do not disclose the below limitation:	wherein the configuration message is sent by SRB0.
N1 does disclose the below limitation:	wherein the configuration message is sent by SRB0 (N1 Par 10 UE 102 sends the RRC Connection Resume Request message on SRB0 and hence it is not integrity protected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned methods with transmitting a configuration message in plaintext via SRB0 as disclosed in N1. Transmitting a message via plaintext is efficient in certain network conditions when security of the information is not important. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, C1 and V1 disclose the limitations of Claim 1.
C1 and V1 do not disclose the below limitation:	wherein sending a Retrieve UE Context Request to the last serving base unit, and	in response to receiving a UE context of the remote unit from the last serving base unit, sending the configuration message to the remote unit.
N1 does disclose the below limitation:	wherein sending a Retrieve UE Context Request to the last serving base unit (N1 Par 12 target eNB contacts the source eNB based on the information in the Resume ID by sending a Retrieve UE Context Request message), and	in response to receiving a UE context of the remote unit from the last serving base unit, sending the configuration message to the remote unit (Par 12 target eNB extracts the Resume ID and ShortResumeMAC-I from the RRC Connection Resume Request message; Par 10 UE 102 sends the RRC Connection Resume Request message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned methods with sending a Retrieve UE Context Request message as disclosed in N1. Sending retrieve UE Context message to the last serving base station makes it more efficient for a UE to reconnect to the network after being inactive. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, C1, V1 and N1 disclose the limitations of Claim 9.
C1 and V1 do not disclose the below limitation:	wherein the configuration message is sent by SRB1.
N1 does disclose the below limitation:	wherein the configuration message is sent by SRB1 (N1 Par 16 UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned methods with sending the RRC Connection Resume Complete N1. When security is important then the message should be sent by SRB1. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, C1, V1 and N1 disclose the limitations of Claim 9.
C1 and V1 do not disclose the below limitation:	wherein an assistant indicator is included in the Retrieve UE Context Request to instruct the last serving base unit to continue storing the UE context of the remote unit.
N1 does disclose the below limitation:	wherein an assistant indicator is included in the Retrieve UE Context Request to instruct the last serving base unit to continue storing the UE context of the remote unit (N1 Par 5 UE and eNB store the AS security context at suspend and reactivate the AS security context as resume).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned methods with continuing to store UE context at the base station as disclosed in N1. Storing context at the BS makes later RRC Resume Requests more efficient as the BS will already have some of the information. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, C1 and V1 disclose the limitations of Claim 12.
C1 and V1 do not disclose the below limitation:	wherein the transceiver sends the configuration message by SRB0.
(N1 Par 10 UE 102 sends the RRC Connection Resume Request message on SRB0 and hence it is not integrity protected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned base unit with transmitting a configuration message in plaintext via SRB0 as disclosed in N1. Transmitting a message via plaintext is efficient in certain network conditions when security of the information is not important. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, C1 and V1 disclose the limitations of Claim 12*.
C1 and V1 do not disclose the below limitation:	wherein the transceiver sends a Retrieve UE Context Request to the last serving base unit, and	in response to receiving a UE context of the remote unit from the last serving base unit, sends the configuration message to the remote unit.
N1 does disclose the below limitation:	wherein the transceiver sends a Retrieve UE Context Request to the last serving base unit (N1 Par 12 target eNB contacts the source eNB based on the information in the Resume ID by sending a Retrieve UE Context Request message), and	in response to receiving a UE context of the remote unit from the last serving base unit, sends the configuration message to the remote unit (Par 12 target eNB extracts the Resume ID and ShortResumeMAC-I from the RRC Connection Resume Request message; Par 10 UE 102 sends the RRC Connection Resume Request message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned base unit with sending a Retrieve UE Context Request message as disclosed in N1. Sending retrieve UE Context message to the last serving base station makes it more efficient for a UE to reconnect to the network after being inactive. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, C1, V1 and N1 disclose the limitations of Claim 19.
C1 and V1 do not disclose the below limitation:	wherein the transceiver sends the configuration message by SRB1.
N1 does disclose the below limitation:	wherein the transceiver sends the configuration message by SRB1 (N1 Par 16 UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned base unit with sending the RRC Connection Resume Complete message via SRB1 as disclosed in N1. When security is important then the message should be sent by SRB1. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, C1, V1 and N1 disclose the limitations of Claim 19.
C1 and V1 do not disclose the below limitation:	wherein an assistant indicator is included in the Retrieve UE Context Request to instruct the last serving base unit to continue storing the UE context of the remote unit.
N1 does disclose the below limitation:	wherein an assistant indicator is included in the Retrieve UE Context Request to instruct the last serving base unit to continue storing the UE context of the remote unit (N1 Par 5 UE and eNB store the AS security context at suspend and reactivate the AS security context as resume).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned base unit with continuing to store UE context at the base station as disclosed in N1. Storing context at the BS makes later RRC Resume Requests more efficient as the BS will already have some of the information. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, C1 and V1 disclose the limitations of Claim 22.
C1 and V1 do not disclose the below limitation:	wherein the transceiver receives the configuration message by SRB0.
N1 does disclose the below limitation:	wherein the transceiver receives the configuration message by SRB0 (N1 Par 10 UE 102 sends the RRC Connection Resume Request message on SRB0 and hence it is not integrity protected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned remote unit with transmitting a configuration message in plaintext via SRB0 as disclosed in N1. Transmitting a message via plaintext is efficient in certain network conditions when security of the information is not important. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, C1 and V1 disclose the limitations of Claim 22.
C1 and V1 do not disclose the below limitation:	wherein the transceiver receives the configuration message by SRB1.
N1 does disclose the below limitation:	wherein the transceiver receives the configuration message by SRB1 (N1 Par 16 UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, V1 and N1, to combine the aforementioned remote unit with sending the RRC Connection Resume Complete message via SRB1 as disclosed in N1. When security is important then the message should be sent by SRB1. Therefore, it would have been obvious to combine C1, V1 and N1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412